                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                     CASE NO. 5:18-cv-00092-MR

MARSHALL LEE BROWN, JR.,        )
                                )
               Petitioner,      )
                                )
vs.                             )                  MEMORANDUM OF
                                )                  DECISION AND ORDER
ERIK A. HOOKS, Secretary, N.C.  )
Department of Public Safety.    )
                                )
               Respondent.      )
_______________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Alter

or Amend Judgment. [Doc. 12].

I.    BACKGROUND

      Marshall Lee Brown, Jr. (the “Petitioner”) is a prisoner of the State of

North Carolina who pled guilty to second-degree murder on September 8,

1977 in Alexander County Superior Court. [Doc. 1 at 1]. On November 16,

1977, the Petitioner was sentenced to life in prison. [Id.]. The Petitioner did

not file an appeal. [Doc. 1 at 2].1




1While serving his life sentence, the Petitioner escaped from prison and committed
another murder. On March 25, 2002, the Petitioner pled no contest to second-degree
murder and was sentenced to a concurrent sentence of 240-297 months. State v. Brown,
616 S.E.2d 30, 2005 WL 1804816 (N.C. Ct. App. 2005) (unpublished table decision).


        Case 5:18-cv-00092-MR Document 15 Filed 06/17/20 Page 1 of 7
      On July 25, 2017, the Petitioner filed a pro se application for writ of

habeas corpus in Alexander County Superior Court. That application was

denied on August 16, 2017. On January 22, 2018, the Petitioner filed a pro

se certiorari petition in the North Carolina Court of Appeals. On January 25,

2018, the North Carolina Court of Appeals denied certiorari. On March 13,

2018, the Petitioner filed a pro se certiorari petition in the North Carolina

Supreme Court. On March 19, 2018, the North Carolina Supreme Court

denied certiorari.

      On June 4, 2018, the Petitioner filed a pro se habeas petition

challenging the execution of his 1977 sentence. [Doc. 1]. Specifically, the

Petitioner asserts that while he has accumulated sufficient good time credits

to fully satisfy his sentence,2 the North Carolina Department of Public Safety

(“DPS”) (formerly the North Carolina Department of Correction (“DOC”))3

refuses to apply those credits to his unconditional release date. [Doc. 1].

The Petitioner claims that he has a constitutionally-protected liberty interest

in those credits and that the DOC is arbitrarily and retroactively refusing to

apply those good time credits without due process of law. [Id. at 5]. The


2For simplicity’s sake, the Court refers to good time, gain time, and merit time credits
collectively as “good time credits,” although they are earned for different reasons.

3Although the name of the corrections department has changed, the Court hereinafter
uses DOC because most of the cases it relies on were decided before the name was
changed to the Department of Public Safety.
                                           2

         Case 5:18-cv-00092-MR Document 15 Filed 06/17/20 Page 2 of 7
Petitioner also claims that the DOC is violating the Ex Post Facto Clause by

retroactively altering the sentencing provisions that it created. [Id. at 7].

      On July 17, 2018, the Respondent filed a Motion for Summary

Judgment. [Doc. 4]. On August 16, 2018, the Petitioner filed a response.

[Doc. 7]. On October 1, 2019, the Court entered an Order granting the

Respondent’s Motion for Summary Judgment and denying the Petitioner’s

habeas petition. [Doc. 10]. On October 16, 2019, the Petitioner filed this pro

se Motion to Alter or Amend Judgment, arguing that the Court should reverse

its October 1, 2019 Order because the Petitioner has provided a copy of

regulations that the Court did not have when it issued its Order. [Doc. 12].

II.   STANDARD OF REVIEW

      Rule 59(e) of the Federal Rules of Civil Procedure provides that a

judgment may be altered or amended in order: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest

injustice.” Pacific Ins. Co. v. American Nat'l Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998). The purpose of this Rule is to “permit[ ] a district court to

correct its own errors, sparing the parties and the appellate courts the burden

of unnecessary appellate proceedings.” Id. (citation and internal quotation

marks omitted). Ultimately, the decision to grant or deny a Rule 59(e) motion


                                        3

        Case 5:18-cv-00092-MR Document 15 Filed 06/17/20 Page 3 of 7
is a matter within the Court's discretion. See Robinson v. Wix Filtration Corp.

LLC, 599 F.3d 403, 407 (4th Cir. 2010).

III.   DISCUSSION

       The Court’s October 1 Order stated that the Court had been unable to

locate a copy of 5 N.C. Admin. Code 2 (1976), which the Petitioner claimed

“included a provision mandating application of sentencing credits to reduce

the terms of defendants sentenced to life in prison.” [Doc. 10 at 9]. The

Petitioner now has provided a copy of 5 N.C. Admin. Code 2 (1976), and

contends that his provision of those regulations constitutes an intervening

change in controlling law, the discovery of new evidence that was not

previously available, and evidence of a clear error of law in the Court's

October 1 Order. [Doc. 12 at 2-9].

       Assuming without deciding that the Petitioner’s discovery of 5 N.C.

Admin. Code 2B (1976) constitutes grounds for a motion under Rule 59(e),

the Petitioner has failed to show that an alteration or amendment to the

Court’s Order is warranted here. As provided by the Petitioner, 5 N.C.

Admin. Code 2B § .0100 (1976) states that “all inmates, including CYO’s and

those with life terms, shall be allowed a maximum of 107 days good time for

acceptable behavior for each year served.” Section .0101 of the same

subchapter states that “[a]ll inmates who perform work . . . in specific training


                                       4

         Case 5:18-cv-00092-MR Document 15 Filed 06/17/20 Page 4 of 7
programs . . . shall be allowed additional gained time. . . .” Id. at § .0101.

The Petitioner asserts that these regulations require DOC to apply his good

time credit to his unconditional release date. [Doc. 1 at 5].

      The North Carolina Supreme Court has held that the regulations

implementing good time credits are “‘strictly administrative and not judicial.’”

Jones v. Keller, 364 N.C. 249, 253, 698 S.E.2d 49, 53-54 (2010) (quoting

State v. Garris, 265 N.C. 711, 144 S.E.2d 901, 902 (1965)). The Fourth

Circuit has agreed that “[a]lthough North Carolina law provide[s] for the

award of good time credits, it is for the DOC to determine how those credits

are to be applied.” Waddell v. Dep't of Correction, 680 F.3d 384, 396 (4th

Cir. 2012) (citing N.C. Gen. Stat. § 148–13).

      Although the regulations provided by the Petitioner state that inmates

serving life sentences can accrue good time credit and gained time credit,

the North Carolina Supreme Court found in Jones that “[t]he Department of

Correction has never used good time, gain time, or merit time credits in the

calculation of unconditional release dates for inmates who received

sentences of life imprisonment.” Jones, 364 N.C.at 254, 698 S.E.2d at 54.

While Jones specifically mentioned the regulations that the Petitioner

provides as justification for his Rule 59(e) motion, id. (citing 5 N.C. Admin.

Code. 2B.0101–.0103 (1976), the North Carolina Supreme Court concluded


                                       5

        Case 5:18-cv-00092-MR Document 15 Filed 06/17/20 Page 5 of 7
that those “regulations do not require that DOC apply time credits for

purposes of unconditional release to those who committed first-degree

murder during the 8 April 1974 through 30 June 1978 time frame and were

sentenced to life imprisonment.” Id. That holding applies to the Petitioner,

who was sentenced to life imprisonment on November 16, 1977. As such,

the Petitioner’s argument based on the regulations he provides was

considered and rejected by the North Carolina Supreme Court in Jones.4

      As determined by the Fourth Circuit in Waddell, the North Carolina

Supreme Court’s decision in Jones did not violate the AEDPA because it was

not “contrary to or an unreasonable application of clearly established federal

law, as determined by the Supreme Court of the United States.” 680 F.3d

384, 396 (4th Cir. 2012). Specifically, the Fourth Circuit in Waddell held that

the DOC’s refusal to apply good time credits to unconditional release dates

for inmates serving life sentences did not create a due process violation. Id.

at 395. (“Put simply, the DOC's practice of applying earned good time credits


4 The Petitioner also attaches and cites to an order entered on December 14, 2009 in
Brown v. N.C. Dep’t of Correction, Wake County Court File No. 09CVS23746, in the Wake
County General Court of Justice, Superior Court Division. [Doc. 12-1 at 3-5; Doc. 12-3].
That order granted an inmate’s habeas petition that made similar arguments to the ones
raised by the Petitioner here. [Doc. 12-3]. That order, however, was reversed and
vacated by the North Carolina Supreme Court for the reasons stated in Jones v. Keller,
364 N.C. 249, 698 S.E.2d 49 (2010). Brown v. N. Carolina Dep't of Correction, 364 N.C.
319, 320, 697 S.E.2d 327 (2010). As such, the North Carolina Supreme Court has
expressly rejected the Petitioner’s arguments and the order that he cites has no legal
bearing.
                                           6

         Case 5:18-cv-00092-MR Document 15 Filed 06/17/20 Page 6 of 7
for certain identified purposes, but not [to unconditional release dates for life

sentences], does not give rise to a liberty interest protected by the Due

Process Clause.”)      Likewise, Waddell held that ex post facto claims

stemming from DOC’s refusal to apply good time credits to release dates are

without merit “because, as the Jones decision explained, no legislative or

regulatory enactment ever altered [the] award of good time credits.”). Id. at

396. As such, the Fourth Circuit has already rejected the similar claims to

the ones made by the Petitioner here.

      The regulations provided by the Petitioner do not alter the holdings

from Jones or Waddell. As such, those regulations do not change the

analysis in the Court’s October 1 Order. Accordingly, the Petitioner’s Motion

to Alter or Amend Judgment [Doc. 12] will be denied.

                                  ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner’s Motion to Alter or

Amend Judgment [Doc. 12] is DENIED.

      IT IS SO ORDERED.
                                   Signed: June 17, 2020




                                         7

        Case 5:18-cv-00092-MR Document 15 Filed 06/17/20 Page 7 of 7
